Exhibit 10.2

HANGER ORTHOPEDIC GROUP, INC.

Executive Non-Qualified Stock Option Agreement

        THIS AGREEMENT is made as of ____________, by and between HANGER
ORTHOPEDIC GROUP, INC., a Delaware corporation (the "Company"), and
_____________________ (the "Optionee").         

        WHEREAS, the Company desires to grant to Optionee a non-qualified stock
option under the Company’s 2002 Stock Option Plan to purchase _________ shares
of the Company’s common stock, par value $.01 per share (the “Common Stock”), in
consideration for the Optionee’s service to the Company.

        NOW, THEREFORE, the parties hereto, intending to be legally bound, do
agree as follows:

    1.        Grant of Option. Subject to the terms and conditions of this
Agreement, the Company hereby grants to Optionee the right and option to
purchase from the Company all or part of an aggregate of _________ shares of
Common Stock. This option is not intended to constitute an incentive stock
option within the meaning of Section 422A of the Internal Revenue Code of 1986,
as amended (the “Code”).

    2.        Option Price and Time of Exercise. The per-share purchase price at
which the shares subject to option hereunder may be purchased by Optionee
pursuant to his exercise of this option shall be $_______, which price equals
the closing sale price per share of the Common Stock on the New York Stock
Exchange on _____________, the date prior to the grant date of this option. The
Optionee’s right to exercise this option shall vest as to 25% of the shares of
Common Stock underlying the option at the end of each of the first four years
following the grant date. The right to exercise the option shall be cumulative
to the extent not theretofore exercised. The right to exercise the option shall
in all events expire, except as provided in Paragraph 5 below, after the day
preceding the tenth anniversary hereof (the “Grant Expiration Date”).

    3.        Method of Exercise and Payment for Shares. This option shall be
exercised by written notice directed to the Company or its designated
representative at its principal office, specifying the number of shares to be
acquired upon such exercise and indicating whether the exercise is being paid
for: (i) in cash; (ii) in shares of Common Stock already owned by the Optionee
and valued at their fair market value on the date of exercise of the option; or
(iii) by a combination of (i) and/or (ii) above. The grant price shall be
delivered to the Company together with such written notice of exercise by the
Optionee.

    4.        Non-transferability. This option is not transferable by Optionee
except as otherwise provided in Paragraph 5 below, and during Optionee’s
lifetime is exercisable only by him.

    5.           Exercise After Death or Termination of Service to the Company.
In the event Optionee dies before the expiration of this option, Optionee’s
estate, or the person or persons to whom his rights under this option shall pass
by will or the laws of descent and distribution, may exercise this option, to
the extent exercisable at the date of death, at any time within twelve (12)
months following Optionee’s death (but in any event before the Grant Expiration
Date). In the event Optionee ceases to be employed by the Company or a
subsidiary of the Company by reason of termination of employment, or by death or
permanent and total disability, other than for cause (as defined by his
Employment Agreement with the Company) or the voluntary termination of
employment by Optionee, before the Grant Expiration Date, the shares of Common
Stock underlying this option, to the extent not previously exercised, shall
become fully vested and exercisable, with this option thereafter being
exercisable at any time within twelve (12) months immediately following the date
of such termination of employment (but in any event before the Grant Expiration
Date). If Optionee’s employment is otherwise terminated for cause (as defined by
his Employment Agreement with the Company) or the voluntary termination of
employment by Optionee, this option shall terminate on the date of such
termination of employment.

--------------------------------------------------------------------------------

    6.        Adjustments.

    (a)              Adjustments by Stock Split, Stock Dividend, Etc. If the
Company shall at any time increase or decrease the number of its outstanding
shares of Common Stock, or change in any way the rights and privileges of such
shares, by means of the payment of a Common Stock dividend or the making of any
other distribution upon such shares payable in Common Stock, or through a Common
Stock split or subdivision of shares, or a consolidation or combination of
shares, or through a reclassification or recapitalization involving the Common
Stock, then the numbers, rights and privileges of the shares of Common Stock
underlying the option granted hereunder shall be increased, decreased or changed
in like manner as if they had been issued and outstanding, fully paid and
nonassessable at the time of such occurrence.


    (b)              Apportionment of Price. Upon any occurrence described in
the preceding subsection (a) of this Section 6, the total option price hereunder
shall remain unchanged but shall be apportioned ratably over the increased or
decreased number or changed kinds of securities or other property subject to
this option.


    (c)              Rights to Subscribe. If the Company shall at any time grant
to the holders of its Common Stock rights to subscribe prorata for additional
shares thereof or for any other securities of the Company or of any other
corporation, there shall be added to the number of shares underlying this option
the Common Stock or other securities which the Optionee would have been entitled
to subscribe for if immediately prior to such grant the Optionee had exercised
his entire option, and the option price shall be increased by the amount which
would have been payable by the Optionee for such Common Stock or other
securities.


    (d)              Determination by the Company. Adjustments under this
Section 6 shall be made by the Company, whose determinations with regard thereto
shall be final and binding. No fractional shares of Common Stock shall be issued
on account of any such adjustment.


    7.        Merger, Consolidation, Acceleration of Option Vesting.

    (a)        Effect of Transaction. Upon the occurrence of any of the
following events, if the notice required by Section 7(b) hereof shall have first
been given, the option granted hereunder shall automatically terminate and be of
no further force and effect whatsoever, without the necessity for any additional
notice or other action by the Company: (i) the dissolution or liquidation of the
Company; (ii) the appointment of a receiver for all or substantially all of the
Company’s assets or business; (iii) the appointment of a trustee for the Company
after a petition has been filed for the Company’s reorganization under
applicable statutes; or (iv) the sale, lease or exchange of all or substantially
all of the Company’s assets and business.


    (b)        Notice of Such Occurrences. At least 30 days’ prior written
notice of any event described in Section 7(a) hereof, except the transactions
described in subsections 7(a)(ii) and (iii) as to which no notice shall be
required, shall be given by the Company to the Optionee. If the Optionee is so
notified, he may exercise all or a portion of the entire then vested (as of the
date of such notice but without any acceleration) but previously unexercised
portion of this option at any time before the occurrence of the event requiring
the giving of notice, regardless of whether all conditions of exercise relating
to continuation of employment for specified periods of time have been satisfied.
Such notice shall be deemed to have been given when delivered personally to the
Optionee or when mailed to the Optionee by registered or certified mail, postage
prepaid, at the Optionee’s last address known to the Company.


2

--------------------------------------------------------------------------------

    (c)        Acceleration of Option Vesting. Notwithstanding anything
contained in this Agreement to the contrary, all shares of Common Stock
underlying this option shall become fully vested in the event of the termination
of employment of the Optionee due to his death, permanent and total disability
or termination of employment without cause or in the event of a Change in
Control, each as defined in his Employment Agreement with the Company.


    8.        Binding Effect, Entire Agreement. Subject to the limitations
stated above, this Agreement shall be binding upon and inure to the benefit of
the personal representatives of Optionee and the successors of the Company. This
Agreement constitutes the entire agreement between the parties and cannot be
altered, modified, or changed in any way unless made in writing and signed by
the party against whom such alteration, modification, or change is asserted.
This Agreement shall be governed by the laws of the State of Delaware.

        All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Optionee, who has set
his hand hereto by his electronic submission of this Agreement.

3